DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/10/2021. In virtue of this communication claims 1-26 are currently pending in the instant application.

   
Response to Amendment
In response to the action mailed on 9/23/2021, the Applicant has filed a response amending the claims.

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-13, 19 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144).
 
Regarding Claim 1, Rappaport discloses an optical network system, comprising: 
a plurality of optical switches configured to switch beams of light which are modulated to carry information (Fig 1, paragraphs [62][70] where a system has network elements (e.g. 10, 24…) with a plurality of optical switches (e.g. 191 as shown in Fig 2) configured to switch beams of light which are modulated to carry information (e.g. packets));  
a plurality of optical devices (Fig 1, paragraphs [62][70] where the network elements (e.g. 10, 24…) have a plurality of optical devices (e.g. 101/401 as shown in Fig 2)); and  
optical fibers connecting the optical devices and the optical switches forming an optically-switched communication network, over which optical circuit connections are established between pairs of the optical devices over ones of the optical fibers via ones 
Rappaport fails to explicitly disclose the plurality of optical devices (e.g. 101/401 as shown in Fig 2) being a plurality of optically-enabled end-host computers comprising respective end-host optical network interface controllers (NICs), each of the optically-enabled end-host computers comprising a respective one of the end-host optical NICs.
However, Chowdhury discloses 
a plurality of optical devices being a plurality of optically-enabled end-host computers comprising respective end-host optical network interface controllers (NICs), each of the optically-enabled end-host computers comprising a respective one of the end-host optical NICs (Fig 1, where a plurality of optical devices are a plurality of optically-enabled end-host computers (110) comprising respective end-host optical network interface controllers (NICs) (e.g. 120, 126), and each of the optically-enabled end-host computers (110) comprising a respective one of the end-host optical NICs (e.g. 120, 126)). 

  
Regarding Claim 2, Rappaport as modified by Chowdhury also discloses the system further comprising at least one network controller configured to manage establishment of the optical circuit connections (Rappaport Fig 1, Fig 2, Fig 6, paragraphs 
   
Regarding Claim 3, Rappaport as modified by Chowdhury also discloses the system wherein the optical switches include ports, each of the NICs being connected by a respective one of the optical fibers to a respective one of the ports without even one intervening electrical switch (Rappaport Fig 1, Fig 2, paragraphs [71][81] where the optical switches (e.g. 191 as shown in Fig 2) include ports and each of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) are connected by a respective one of the optical fibers to a respective one of the ports without even one intervening electrical switch).     
   
Regarding Claim 12, Rappaport as modified by Chowdhury also discloses the system wherein each of the optical NICs comprises two optical transmitters and two optical receivers to respectively transmit and receive optical signals with two different wavelengths (Rappaport Fig 1, Fig 2, paragraphs [71][81] where each of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) comprises two optical transmitters (e.g. at input port 101 and 200) and two optical receivers (e.g. at output ports 401 and 295) to respectively transmit and receive optical signals with two different wavelengths), one of the wavelengths being used for direct connections and one of the wavelengths for indirect connections in a load balancing scheme (Rappaport Fig 1, Fig 2, Fig 3, paragraphs [71][81][95] where one of the wavelengths is being used for direct connections (e.g. from input port 101 to output port 401) and one of the wavelengths for 
     
Regarding Claim 13, Rappaport as modified by Chowdhury also discloses the system further comprising a plurality of optical wavelength routers associated with respective ones of the optical NICs (Rappaport Fig 1, Fig 2, Fig 3, paragraphs [71][81][95] where a plurality of optical wavelength routers (e.g. at 490) are associated with respective ones of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs)), each optical wavelength router including an input connected to a respective one of the optical fibers and two outputs respectively connected to the two optical receivers of a respective one of the optical NICs (Rappaport Fig 1, Fig 2, Fig 3, paragraphs [71][81][95] where each optical wavelength router (e.g. at 490) includes an input connected to a respective one of the optical fibers and two outputs respectively connected to the two optical receivers (e.g. at output ports 401 and 295) of a respective one of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs)), and being configured to separate the optical signals with the two different wavelengths received from the respective optical fiber for separate transmission into to the respective ones of the optical receivers of the respective optical NIC responsively to the different wavelengths of the optical signals (Rappaport Fig 1, Fig 2, Fig 3, paragraphs [71][81][95] where each optical wavelength router (e.g. at 490) separates the optical signals with the two different wavelengths received from the respective optical fiber for separate transmission into the respective ones of the optical receivers (e.g. at output ports 401 and 295) of the respective optical devices (e.g. 
   
Regarding Claim 19, Rappaport discloses an optical device, comprising:   
at least one network interface port comprising at least one optical transmitter and at least one optical receiver configured to be connected to an optically-switched communication network, over which optical circuit connections from the optical device are established (Fig 2, paragraphs [71][139][140] where an optical device (e.g. 101) has at least one network interface port comprising at least one optical transmitter (e.g. tunable laser 101h as shown in Fig 3) and at least one optical receiver (e.g. O/E converter 101a as shown in Fig 3) configured to be connected to an optically-switched communication network (i.e. network 1 as shown in Fig 1), over which optical circuit connections from the optical device (e.g. 101) are established), optically-switched communication network including optical switches and other optical devices (Fig 2, paragraphs [71][81][139][140] where the optically-switched communication network (i.e. network 1 as shown in Fig 1) includes network elements (e.g. 10, 24, …) with optical switches (e.g. 191) and other optical devices (e.g. 101)); and 
a device controller configured to:  
manage queueing of packets awaiting transmission over the optically-switched communication network (Fig 2, Fig 3, paragraphs [71][81][88][139][140] where the optical device (e.g. 101) has a device controller (e.g. network processor 101d) that manages queueing of packets (i.e. at memory unit 101m) awaiting transmission over the optically-switched communication network (i.e. network 1 as shown in Fig 1)); and  

Rappaport fails to explicitly disclose the optical device (e.g. 101) being an end-host optical network interface controller (NIC) device comprising an interface with an end-host computer and configured to receive packets from the end-host computer.
However, Chowdhury discloses  
an optical device being an end-host optical network interface controller (NIC) device comprising an interface with an end-host computer and configured to receive packets from the end-host computer (Fig 1, where an optical device is an end-host optical network interface controller (NIC) (e.g. 120, 126) comprising an interface with an end-host computer (110) and configured to receive packets from the end-host computer (110)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical device (e.g. 101) as described in Rappaport, with the teachings of the optical NIC (e.g. 120, 126) and end-host computer (110) as described in Chowdhury. The motivation being is that as shown an optical device can be an end-host optical network interface controller (NIC) (e.g. 120, 126) comprising an interface with an end-host 
  
Regarding Claim 26, Rappaport as modified by Chowdhury also discloses the device further comprising burst clock data recovery (CDR) circuitry connected to the at least one optical receiver, and configured to extract a clock value from an incoming serial bit stream (Rappaport Fig 2, Fig 3, Fig 5,  paragraphs [71][81][88][89][139][140][92] where the optical device (e.g. 101) (NIC) further comprises a burst clock data recovery (CDR) circuitry (e.g. clock recovery unit 401j) connected to at least one optical receiver (e.g. O/E converter 101a or 401a) over the optically-switched communication network (i.e. network 1 as shown in Fig 1) and extracts a clock value from an incoming serial bit stream (e.g. the clock recovery unit 401j extracts a clock  in order to perform retiming)).  
 
Claims 4, 14-15 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of Le Rouzic et al (US Pub 20120106955).

Regarding Claim 4, Rappaport as modified by Chowdhury also discloses the system wherein each of the optical NICs comprises: 
at least one network interface port comprising at least one optical transmitter and at least one optical receiver configured to be connected to the optically-switched communication network (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where each of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) has at least one network interface port comprising at least one optical transmitter (101h or 401g as shown in Fig 3 and Fig 5) and at least one optical receiver (101a or 401a as shown in Fig 3 and Fig 5) configured to be connected to the optically-switched communication network (i.e. network 1));   
a device controller configured to: 
manage queueing of packets awaiting transmission over the optically-switched communication network (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where a device controller (101d, 401d as shown in Fig 3 and Fig 5) manages queueing of packets (i.e. at memory unit 101m or 401m as shown in Fig 3 and Fig 5) awaiting transmission over the optically-switched communication network (i.e. network 1)); and   
manage sending the packets in optical signals from the at least one optical transmitter over the optically-switched communication network responsively to the data about the establishment of the optical circuit connections (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where the device controller (101d, 401d as shown in Fig 3 and Fig 5) manages sending the packets in optical signals from the at least one 
Rappaport as modified by Chowdhury fails to explicitly disclose a controller agent configured to: negotiate, with a network controller, establishment of the optical circuit connections from a respective one of the NIC devices over the optically-switched communication network; and receive data about establishment of the optical circuit connections from the network controller.
However, Le Rouzic discloses a controller agent configured to: 
negotiate, with a network controller, establishment of optical circuit connections from a respective one of NIC devices over an optically-switched communication network (Fig 1A, paragraphs [6][7][12] where a node A (controller agent) negotiates (e.g. via signaling REQ), with a node D (network controller), establishment of optical circuit connections from a respective one of NIC devices (e.g. at input ports and at output ports of node A and D) over an optically-switched communication network); and 
receive data about establishment of the optical circuit connections from the network controller (Fig 1A, paragraphs [6][7][12] where the node A (controller agent) receives (e.g. via signaling RES) data (allocation data) about establishment of the optical circuit connections from the node D (network controller)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network elements (e.g. 10, 24, …) as described in Rappaport as modified by Chowdhury, with the teachings of the optical circuit connections as described in Le Rouzic. The motivation being is that as shown a node A (controller agent) can negotiate 

Regarding Claim 14, Rappaport as modified by Chowdhury fails to explicitly disclose the system further comprising a plurality of allocation agents associated with respective ones of the optical switches; a first one of the optical NICs is configured to send a request to at least one of the allocation agents to establish an optical circuit connection to a second one of the optical NICs; respective ones of the allocation agents are configured negotiate and establish an optical circuit connection from the first optical NIC 
However, Le Rouzic discloses 
a plurality of allocation agents associated with respective ones of the optical switches (Fig 1A, paragraphs [6][7][12] where a plurality of allocation agents (i.e. in a control plane at nodes A to D) are associated with respective ones of optical switches (i.e. at nodes A that D that perform optical circuit switching));  
a first one of optical NICs being configured to send a request to at least one of allocation agents to establish an optical circuit connection to a second one of the optical NICs (Fig 1A, paragraphs [6][7][12] where a first one of optical NICs (e.g. at input ports and output ports of node A) sends a request to at least one of allocation agents (i.e. in a control plane at nodes A to D) to establish an optical circuit connection to a second one of the optical NICs (e.g. at input ports and output ports of node D)); 
respective ones of the allocation agents are configured negotiate and establish an optical circuit connection from the first optical NIC to the second optical NIC via respective ones of the optical switches (Fig 1A, paragraphs [6][7][12] where respective ones of the allocation agents (i.e. in a control plane at nodes A to D) negotiate (e.g. via signaling REQ) and establish an optical circuit connection from the first optical NIC (e.g. at input ports and output ports of node A) to the second optical NIC (e.g. at input ports and output ports of node D) via respective ones of optical switches (i.e. at nodes A to D that perform optical circuit switching));   

the first optical NIC is configured to send an optical signal responsively to the received acknowledgment (Fig 1A, paragraphs [6][7][12] where the first optical NIC (e.g. at input ports and output ports of node A) send an optical signal (payload data) in response to the received acknowledgment).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network elements (e.g. 10, 24, …) as described in Rappaport as modified by Chowdhury, with the teachings of the optical circuit connections as described in Le Rouzic. The motivation being is that as shown a node A can negotiate (e.g. via signaling REQ), with a node D, an  establishment of optical circuit connections and can receive (e.g. via signaling RES) an acknowledgement in response to the establishment of the optical circuit connections from the node D before sending an optical signal (payload data) and one of ordinary skill in the art can implement this concept into the network elements (e.g. 10, 24, …) as described in Rappaport as modified by Chowdhury and have the network element 10 negotiate (e.g. via signaling REQ), with the network element 24, an establishment of optical circuit connections and receive (e.g. via signaling RES) an acknowledgement in response to the establishment of the optical circuit connections from the node D before sending an optical signal (packets) i.e. as an 

Regarding Claim 15, Rappaport as modified by Chowdhury and Le Rouzic also discloses the system wherein the allocation agents are connected via a packet-switched network, which has a same topology as the optically-switched communication network (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where allocation agents (i.e. in a control plane at network elements 10, 24, …) are connected via a packet-switched network which has a same topology as the optically-switched communication network). 

Regarding Claim 24, Rappaport as modified by Chowdhury fails to explicitly disclose the device further comprising a controller agent configured to: negotiate, with at least one network controller, the establishment of the optical circuit connections from the NIC device over the optically-switched communication network; and receive the data about the establishment of the optical circuit connections from the at least one network controller, and wherein: the data about the establishment of the optical circuit connections comprises acknowledgments that respective ones of the optical circuit connections have been established; and the device controller is configured to manage sending the packets addressed to a plurality of destinations from the at least one optical 
However, Le Rouzic discloses a controller agent configured to: 
negotiate, with at least one network controller, an establishment of optical circuit connections from a NIC device over an optically-switched communication network (Fig 1A, paragraphs [6][7][12] where a node A (agent controller) negotiates (e.g. via signaling REQ), with at least one node D (network controller), an establishment of optical circuit connections from a NIC device (e.g. at input port of node A) over an optically-switched communication network (i.e. optical circuit switching network)); and 
receive data about the establishment of the optical circuit connections from the at least one network controller (Fig 1A, paragraphs [6][7][12] where the node A (agent controller) receives (e.g. via signaling RES) data (allocation data) about the establishment of the optical circuit connections from the at least one node D (network controller)), and wherein: 
the data about the establishment of the optical circuit connections comprises acknowledgments that respective ones of the optical circuit connections have been established (Fig 1A, paragraphs [6][7][12] where the data (allocation data) about the establishment of the optical circuit connections comprises acknowledgments that respective ones of the optical circuit connections have been established (i.e. from nodes A to D)) ; and 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the network elements (e.g. 10, 24, …) as described in Rappaport as modified by Chowdhury, with the teachings of the optical circuit connections as described in Le Rouzic. The motivation being is that as shown a node A (controller agent) can negotiate (e.g. via signaling REQ), with a node D (network controller), an establishment of optical circuit connections over an optically-switched communication network and can receive (e.g. via signaling RES) data (allocation data) about establishment of the optical circuit connections from the node D (network controller) before sending an optical signal (payload data) and one of ordinary skill in the art can implement this concept into the network elements (e.g. 10, 24, …) as described in Rappaport as modified by Chowdhury and have the network element 10 (controller agent) negotiate (e.g. via signaling REQ), with the network element 24 (network controller), an establishment of .     

Claims 5, 7-8, 11 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of Menard et al (US Pub 20180070157) in further view of Saleh (US Pat 9602434).

Regarding Claim 5, Rappaport as modified by Chowdhury fails to explicitly disclose the system wherein the optical switches include: a plurality of rotor switches, each rotor switch comprising ports, and being configured to implement a respective set of permutations of connections between the ports; and a plurality of inter-group optical top of rack (ToR) switches connected to the rotor switches, each inter-group optical ToR switch also being connected to the optical NICs of a respective group of the host computers via respective ones of the optical fibers. 
However, Menard discloses optical switches being 
a plurality of rotor switches, each rotor switch comprising ports, and being configured to implement a respective set of permutations of connections between the 
a plurality of inter-group top of rack (ToR) switches connected to the rotor switches, each inter-group ToR switch also being connected to servers (Fig 3, paragraphs [111][114] where the optical switches are a plurality of inter-group top of rack (ToR) switches 140 connected to the rotor switches 610, and each inter-group ToR switch 140 is also being connected to servers 130).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical switches (e.g. 191) as described in Rappaport as modified by Chowdhury, with the teachings of the optical switches as described in Menard. The motivation being is that as shown optical switches can be a plurality of rotor switches 610 and a plurality of top of rack (ToR) switches 140 and each ToR switch 140 being connected to servers 130 and one of ordinary skill in the art can implement this concept into the optical switches (e.g. 191) as described in Rappaport as modified by Chowdhury and have the optical switches (e.g. 191) be a plurality of rotor switches 610 and a plurality of top of rack (ToR) switches 140 and each inter-group ToR switch 140 being connected to the optical devices (e.g. 101/401 as shown in Fig 2) (NICs and  host computers 110) via respective ones of the optical fibers i.e. as an alternative so as to have rotor switches 610 and top of rack (ToR) switches 140 instead of the optical switches (e.g. 191) and which modification is simple substitution of one type of switches for another, namely, for 
Rappaport as modified by Chowdhury and Menard fails to explicitly disclose the top of rack (ToR) switches 140 being optical.
However, Saleh discloses 
top of rack (ToR) switches being optical (Fig 3, where top of rack (ToR) switches 332 are optical).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the top of rack (ToR) switches 140 as described in Rappaport as modified by Chowdhury and Menard, with the teachings of the top of rack (ToR) switches 332 as described in Saleh. The motivation being is that as shown top of rack (ToR) switches 332 can be optical and one of ordinary skill in the art can implement this concept into the top of rack (ToR) switches 140 as described in Rappaport as modified by Chowdhury and Menard and have the top of rack (ToR) switches 140 be optical i.e. as an alternative so as to perform the switching using only known optical switches and which modification is simple substitution of one type of switches for another, namely, for the same purpose i.e. to perform switching and for optimization and which modification yields predictable results.        

Regarding Claim 7, Rappaport as modified by Chowdhury and Menard and Saleh also discloses the system wherein: 

each inter-group optical ToR switch is connected to the optical transmitters of the optical NICs of the respective group of the host computers via the respective ones of the optical fibers (Menard Fig 3, paragraphs [111][114] where each inter-group optical ToR switch 140 (e.g. at left hand side of 610) is connected to the optical transmitters of the optical NICs (i.e. at servers 130) of the respective group of host computers (i.e. at  servers) via respective ones of optical fibers);  
each rotor switch is connected to the optical receivers of respective ones of the optical NICs (Menard Fig 3, paragraphs [111][114] where each rotor switch 610 is connected to the optical receivers of respective ones of the optical NICs (i.e. at servers 130)); 
the optical switches include a plurality of intra-group optical ToR switches different from the plurality of inter-group optical ToR switches (Menard Fig 3, paragraphs [111][114] where the optical switches include a plurality of intra-group optical ToR switches 140 (e.g. at right hand side of 610) different from the plurality of inter-group optical ToR switches 140 (e.g. at left hand side of 610)); and   
each intra-group optical ToR switch connects the optical NICs of a respective group of the host computers via respective ones of the optical fibers (Menard Fig 3, paragraphs [111][114] where each intra-group optical ToR switch  (e.g. at right hand side of 610) connects the optical NICs (i.e. at servers 130) of a respective group of the host computers (i.e. at servers 130) via respective ones of the optical fibers). 

Regarding Claim 8, Rappaport as modified by Chowdhury and Menard and Saleh also discloses the system wherein the inter-group optical ToR switches are connected to the rotor switches in a Clos topology (Menard Fig 3, paragraphs [35][111][114] where the inter-group optical ToR switches (e.g. at right hand side of 610) are connected to the rotor switches 610 in a folded (Clos) topology (as also shown in Saleh Fig 3)).  

Regarding Claim 11, Rappaport as modified by Chowdhury and Menard and Saleh also discloses the system wherein each optical NIC includes a device controller configured to: 
manage queuing of packets awaiting transmission over the optically-switched communication network (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where a device controller (101d, 401d as shown in Fig 3 and Fig 5) manages queuing of packets (i.e. at memory unit 101m or 401m as shown in Fig 3 and Fig 5) awaiting transmission over the optically-switched communication network (i.e. network 1)); and  
manage sending the packets in optical signals over the optically-switched network responsively to data about establishment of the optical circuit connections (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where the device controller (101d, 401d as shown in Fig 3 and Fig 5) manages sending the packets in optical signals over the optically-switched network (i.e. network 1) in response to data (allocation data) about establishment of the optical circuit connections).  
  
Regarding Claim 17, Rappaport as modified by Chowdhury also discloses the system wherein the optical NICs comprise respective optical transmitters and optical receivers (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) comprise respective optical transmitters (101h or 401g as shown in Fig 3 and Fig 5) and optical receivers (101a or 401a as shown in Fig 3 and Fig 5));  and
each optical switch is connected to the optical transmitters of respective ones of the optical NICs, and to optical receivers of respective ones of the optical NICs (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where each optical switch (e.g. 191) is connected to the optical transmitters (101h or 401g as shown in Fig 3 and Fig 5) of respective ones of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs), and to optical receivers (101a or 401a as shown in Fig 3 and Fig 5) of respective ones of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs)).   
Rappaport as modified by Chowdhury fails to explicitly disclose a plurality of electrical top of rack (ToR) switches, wherein: the optical switches include a plurality of rotor switches, each rotor switch comprising ports, and being configured to implement a respective set of permutations of connections between the ports; each electrical ToR switch connects the optical NICs of respective groups of the host computers via a respective packet-switched network.   
However, Menard discloses 
a plurality of top of rack (ToR) switches (Fig 3, paragraphs [111][114] where a system has a plurality of top of rack (ToR) switches 140), wherein: 

each ToR switch connects to servers (Fig 3, paragraphs [111][114] where each ToR switch 140 connects to servers 130).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical switches (e.g. 191) as described in Rappaport as modified by Chowdhury, with the teachings of the optical switches as described in Menard. The motivation being is that as shown optical switches can be a plurality of rotor switches 610 and a plurality of top of rack (ToR) switches 140 and each ToR switch 140 being connected to servers 130 and one of ordinary skill in the art can implement this concept into the optical switches (e.g. 191) as described in Rappaport as modified by Chowdhury and have the optical switches (e.g. 191) be a plurality of rotor switches 610 and a plurality of top of rack (ToR) switches 140 and each inter-group ToR switch 140 being connected to the optical devices (e.g. 101/401 as shown in Fig 2) (NICs and host computers) via a respective packet-switched network i.e. as an alternative so as to have rotor switches 610 and top of rack (ToR) switches 140 instead of the optical switches (e.g. 191) and which modification is simple substitution of one type of switches for another, namely, for the same purpose i.e. to perform switching and for optimization and which modification yields predictable results.      

However, Saleh discloses 
top of rack (ToR) switches being electrical (Fig 3, where top of rack (ToR) switches 312 are electrical).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the top of rack (ToR) switches 140 as described in Rappaport as modified by Chowdhury and Menard, with the teachings of the top of rack (ToR) switches 312 as described in Saleh. The motivation being is that as shown top of rack (ToR) switches 312 can be electrical and one of ordinary skill in the art can implement this concept into the top of rack (ToR) switches 140 as described in Rappaport as modified by Chowdhury and Menard and have the top of rack (ToR) switches 140 be electrical i.e. as an alternative so as to perform the switching in a hybrid manner that includes optical/electrical switches and which modification is simple substitution of one type of switches for another, namely, for the same purpose i.e. to perform switching and for optimization and which modification yields predictable results.        

Regarding Claim 18, Rappaport as modified by Chowdhury and Menard and Saleh also discloses the system wherein each optical NIC includes a device controller configured to: 
manage queuing of packets awaiting transmission over the optically-switched communication network (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where each optical device (e.g. 101/401 as shown in Fig 2) (NIC) includes a device controller 
manage sending the packets in optical signals over the optically-switched network responsively to data about establishment of the optical circuit connections (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where the device controller (101d, 401d as shown in Fig 3 and Fig 5) manages sending the packets in optical signals over the optically-switched network (i.e. network 1) in response to data (allocation data) about establishment of the optical circuit connections). 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of Menard et al (US Pub 20180070157) in further view of Saleh (US Pat 9602434) in further view of DeMartino (US Pub 20020141400).
 
Regarding Claim 6, Rappaport as modified by Chowdhury and Menard and Saleh also discloses the system further comprising at least one network controller configured to: 
compute a schedule of ones of the optical circuit connections responsively to switching schedules of ones of the rotor switches and data of queued packets in ones of the optical NICs (Rappaport Fig 1, Fig 2, paragraphs [71][81][139][140] where at least one network controller (101d, 401d, 495 as shown in Fig 3 and Fig 5) computes a schedule of the optical circuit connections in response to switching schedules of ones of the optical switches (e.g. 191) (rotor switches) and data of queued packets (i.e. at memory unit 101m or 401m as shown in Fig 3 and Fig 5) in ones of the optical devices (e.g. 101/401 as shown in Fig 2) (NICs)); and  

Rappaport as modified by Chowdhury and Menard and Saleh fails to explicitly disclose the optical circuit connections having a schedule of time slots.
	However, DeMartino discloses 
optical circuit connections having a schedule of time slots (Fig 5, paragraph [58] where optical circuit connections have a schedule of time slots).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical circuit connections as described in Rappaport as modified by Chowdhury and Menard and Saleh, with the teachings of the optical circuit connections as described in DeMartino. The motivation being is that as shown optical circuit connections can have a schedule of time slots and one of ordinary skill in the art can implement this concept into the optical circuit connections as described in Rappaport as modified by Chowdhury and Menard and Saleh and have the optical circuit connections with a schedule of time slots i.e. as an alternative so as to allocate time resources in the optical circuit connections in order to transmit data according to time in the optically-switched communication network (i.e. network 1) and which modification is a simple implementation of a known concept of known optical circuit connections into other optical circuit connections for their improvement and  for optimization and which modification yields predictable results.      

 Claims 16 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of Ovadia et al (US Pub 20040120261).

Regarding Claim 16, Rappaport as modified by Chowdhury fails to explicitly disclose the system wherein the optical NICs are configured to share a common time reference among the host computers in the optically-switched communication network. 
However, Ovadia discloses 
optical devices being configured to share a common time reference among host computers in an optical communication network (Fig 1, Fig 7, paragraphs [16][65][67] where optical devices (e.g. at input ports and output ports of switching nodes 15, 17, …) share (via a timing synchronization circuitry 704) a common time reference (clock) among host computers (i.e. in LAN networks) in an optical communication network 10). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) as described in Rappaport as modified by Chowdhury, with the teachings of the timing synchronization circuitry 704 as described in Ovadia. The motivation being is that as shown optical device (e.g. at input ports and output ports of switching nodes 15, 17, …)  can share (via a timing synchronization circuitry 704) a common time reference (clock) among host computers (i.e. in LAN networks) in an optical communication network 10 and one of ordinary skill in the art can implement this concept into the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) as described in Rappaport as modified by Chowdhury and have the optical devices (e.g. 101/401 as shown in Fig 2) (NICs) share (via a timing synchronization circuitry 704) a common time reference (clock) among the host computers (i.e. in IP 
   
Regarding Claim 23, Rappaport as modified by Chowdhury fails to explicitly disclose the device further comprising: time synchronization circuitry configured to maintain a clock value which is synchronized with at least one other clock value in the optically-switched communication network; and a packet buffer configured to: buffer the packets assigned for sending over the optically-switched communication network; and  time a release of the buffered packets for sending over the optically-switched communication network responsively to respective timestamps assigned to respective ones of the buffered packets by the device controller and the maintained clock value. 
	However, Ovadia discloses 
time synchronization circuitry configured to maintain a clock value which is synchronized with at least one other clock value in an optical communication network (Fig 7, paragraphs [65][67] where a node has a time synchronization circuitry 704 that maintains a clock value which is synchronized with at least one other clock value in an optical communication network 10 (i.e. as shown in Fig 1)); and 
a packet buffer configured to:  

time a release of the buffered packets for sending over the optical communication network responsively to respective timestamps assigned to respective ones of the buffered packets by a device controller and the maintained clock value (Fig 7, paragraphs [65][67][74] where the packet buffer 720 times a release of the buffered packets for sending over the optical communication network 10 (i.e. as shown in Fig 1) in response to respective timestamps assigned to respective ones of the buffered packets by a device controller (e.g. at 704) and the maintained clock value).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical device (e.g. 101) (NIC) as described in Rappaport as modified by Chowdhury, with the teachings of the timing synchronization circuitry 704 / packet buffer 720 as described in Ovadia. The motivation being is that as shown a time synchronization circuitry 704 can maintain a clock value synchronized with at least one other clock value in an optical communication network 10 and a packet buffer 720 can buffer packets and time a release of the buffered packets for sending over the optical communication network 10 and one of ordinary skill in the art can implement this concept into the optical device (e.g. 101) (NIC) as described in Rappaport as modified by Chowdhury and have the optical device (e.g. 101) (NIC) with a time synchronization circuitry 704 that maintains a clock value synchronized with at least one other clock value in the optically-switched communication network (i.e. network 1 as shown in Fig 1) and a packet buffer 720 that buffers packets and times a release of the buffered packets .     

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of DeMartino (US Pub 20020141400).
 
Regarding Claim 20, Rappaport as modified by Chowdhury also discloses the device wherein: the data about the establishment of the optical circuit connections comprises data in which respective ones of the optical circuit connections will be established (Rappaport Fig 2, Fig 3, paragraphs [71][81][88][89][139][140] where  the data (allocation data) about the establishment of the optical circuit connections comprises data in which respective ones of the optical circuit connections will be established); and the device controller is configured to schedule sending the packets addressed to a plurality of destinations from the at least one optical transmitter in the optical signals over the optically-switched communication network responsively to the data in which respective ones of the optical circuit connections associated with respective ones of the destinations will be established (Rappaport Fig 2, Fig 3, paragraphs [71][81][88][89][139][140] where the device controller  (e.g. network processor 101d) is configured to schedule sending the packets addressed to a plurality of destinations (e.g. 
	Rappaport as modified by Chowdhury fails to explicitly disclose the optical circuit connections comprises data of timeslots.
	However, DeMartino discloses  
optical circuit connections comprise data of timeslots (Fig 5, paragraph [58] where optical circuit connections comprise data of timeslots).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical circuit connections as described in Rappaport as modified by Chowdhury, with the teachings of the optical circuit connections as described in DeMartino. The motivation being is that as shown optical circuit connections can have a data of time slots and one of ordinary skill in the art can implement this concept into the optical circuit connections as described in Rappaport as modified by Chowdhury and have the optical circuit connections with data of time slots i.e. as an alternative so as to allocate time resources in the optical circuit connections in order to transmit data according to time in the optically-switched communication network (i.e. network 1) and which modification is a simple implementation of a known concept of known optical circuit connections into other optical circuit connections for their improvement and  for optimization and which modification yields predictable results.      

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of DeMartino (US Pub 20020141400) in further view of Le Rouzic et al (US Pub 20120106955).

Regarding Claim 21, Rappaport as modified by Chowdhury and DeMartino fails to explicitly disclose the device further comprising a controller agent configured to: negotiate, with at least one network controller, the establishment of the optical circuit connections from the NIC device over the optically-switched communication network; and receive the data about the establishment of the optical circuit connections from the at least one network controller. 
However, Le Rouzic discloses a controller agent configured to: 
negotiate, with a network controller, establishment of optical circuit connections from a respective one of NIC devices over an optically-switched communication network (Fig 1A, paragraphs [6][7][12] where a node A (controller agent) negotiates (e.g. via signaling REQ), with a node D (network controller), establishment of optical circuit connections from a respective one of NIC devices (e.g. at input ports and at output ports of node A and D) over an optically-switched communication network); and 
receive data about establishment of the optical circuit connections from the network controller (Fig 1A, paragraphs [6][7][12] where the node A (controller agent) receives (e.g. via signaling RES) data (allocation data) about establishment of the optical circuit connections from the node D (network controller)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network elements (e.g. 10, 24, …) as described in Rappaport as modified by Chowdhury and DeMartino, with the teachings of the optical circuit connections as .     

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of DeMartino (US Pub 20020141400) in further view of Le Rouzic et al (US Pub 20120106955) in further view of Kaniyar et al (US Pub 20030187914).

Regarding Claim 22, Rappaport as modified by Chowdhury and DeMartino and Le Rouzic also discloses the device wherein the controller agent is configured to negotiate, with the at least one network controller, the establishment of the optical circuit connections responsively to at least part of a content of the context memory, the content including at least one packet destination identification (Rappaport Fig 2, Fig 3, paragraphs [71][81][88][89][139][140] where the network element 10 (controller agent) negotiates, with the network element 24 (network controller), the establishment of the optical circuit connections in response to a content of a context memory (e.g. at memory unit 101m) and where the content includes at least one packet destination identification (i.e. for routing the packet so that the packet is delivered)). 
Rappaport as modified by Chowdhury and DeMartino and Le Rouzic fails to explicitly disclose the device further comprising a context memory being configured to store pointers to memory locations of respective ones of the packets awaiting transmission.
However, Kaniyar discloses 
a device further comprising a context memory being configured to store pointers to memory locations of respective ones of packets (Fig 3a, paragraph [31] where a device (e.g. NIC 320) further comprises a context memory (e.g. at memory unit 340) configured to store pointers to memory locations of respective ones of packets).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network element 10 (controller agent) as described in Rappaport as modified by Chowdhury and DeMartino and Le Rouzic, with the teachings of the pointers as described in Kaniyar. The motivation being is that as shown a device (e.g. NIC 320) can .     

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al (US Pub 20020124104) in view of Chowdhury et al (US Pat 10200144) in further view of Le Rouzic et al (US Pub 20120106955) in further view of Kaniyar et al (US Pub 20030187914).

Regarding Claim 25, Rappaport as modified by Chowdhury and Le Rouzic also discloses the device wherein the controller agent is configured to negotiate, with the at least one network controller, the establishment of the optical circuit connections responsively to at least part of a content of the context memory, the content including at least one packet destination identification (Rappaport Fig 2, Fig 3, paragraphs [71][81][88][89][139][140] where the network element 10 (controller agent) negotiates, with the network element 24 (network controller), the establishment of the optical circuit connections in response to a content of a context memory (e.g. at memory unit 101m) 
Rappaport as modified by Chowdhury and Le Rouzic fails to explicitly disclose the device further comprising a context memory configured to store pointers to memory locations of respective ones of the packets awaiting transmission.
However, Kaniyar discloses 
a device further comprising a context memory configured to store pointers to memory locations of respective ones of packets (Fig 3a, paragraph [31] where a device (e.g. NIC 320) further comprises a context memory (e.g. at memory unit 340) configured to store pointers to memory locations of respective ones of packets).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network element 10 (controller agent) as described in Rappaport as modified by Chowdhury and Le Rouzic, with the teachings of the pointers as described in Kaniyar. The motivation being is that as shown a device (e.g. NIC 320) can comprise a context memory (e.g. at memory unit 340) configured to store pointers to memory locations of respective ones of packets and one of ordinary skill in the art can implement this concept into the network element 10 (controller agent) as described in Rappaport as modified by Chowdhury and Le Rouzic and have the network element 10 (controller agent) comprise a context memory (e.g. at memory unit 340) configured to store pointers to memory locations of respective ones of packets awaiting transmission i.e. as an alternative so as to be able to store packets and retrieve the packets being stored by using pointers and which modification is a simple implementation of known pointers into .     

Allowable Subject Matter
Claims 9-10 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The newly found prior art relevant to the Applicants’ disclosure is the following:



Raikin et al (US Pat 9925492) and more specifically Fig 1.

Raindel et al (US Pub 20160294715) and more specifically Fig 1.

Kagan et al (US Pub 20130103777) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636